782 N.W.2d 779 (2010)
Gregory J. BOWENS, Paula M. Bridges, and Gary A. Brown, Plaintiffs-Appellees, and
Robert B. Dunlap and Phillip A. Talbert, Plaintiffs,
v.
ARY, INC., d/b/a Aftermath Entertainment, Phillip J. Atwell, Chronic 2001 Touring, Inc., Geronimo Film Productions, Inc., and Andre Young, Defendants-Appellants, and Amazon.Com, Inc., Aol Time Warner, Inc., Barnes & Noble, Inc., Barnes & Noble.Com, Inc., Best Buy Company, Inc., Blockbuster, Inc., Borders Group, Inc., CDNOW, Inc., John Doe # 1, John Doe # 2, Eagle Rock Entertainment, Eagle Vision, Inc., Harmony House Records & Tapes, Hastings Entertainment, Inc., HMV Media Group, Honigman Miller Schwartz & Cohn, L.L.P., House of Blues Concerts/Hewitt/Silva, L.L.C., Ingram Entertainment Holdings, Interscope Records, Inc., Ervin Johnson, Magic Johnson Productions, L.L.C., Metropolitan Entertainment Group, Inc., MGA, Inc., Movie Gallery.Com, Inc., MTS, Inc/Tower Records, The Musicland Group, Inc., Panavision, Inc., Radio Events Group, Inc., Red Distribution, Inc., Phil Robinson, William Silva, Trans World Entertainment Corporation, Kirdis Tucker, Wherehouse Entertainment, Inc., and WH Smith, P.L.C., Defendants.
Docket No. 140296. COA No. 282711.
Supreme Court of Michigan.
June 11, 2010.


*780 Order
On order of the Court, the application for leave to appeal the September 24, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether, as a matter of law, the videotaped conversation in question was a "private conversation" or "private discourse" for purposes of the eavesdropping statutes, MCL 750.539a, et seq.; and (2) whether, and under what circumstances, a public-official- or police-plaintiff possesses a reasonable expectation of privacy under MCL 750.539c in conversations with private citizens in pursuit of official business in enforcing state or local laws and ordinances.